VENDITIONI EXPONAS. Sheriff returns — "Land sold, viz: No. 1 to Thomas Bradley for $250: part of No. 2 to Carr  Springer for $605: other part to T. B. for $340." Rule to show cause why the sale of defendant's land by the sheriff should not be set aside, on *Page 495 
proof that the day of sale was very stormy, and the streams so much swollen as to render their passage dangerous; and that in consequence of this, many persons were prevented from attending, who would have given, and are now willing to give, much more for the land, which was sold at a great sacrifice, and much below its value.
By the Court:
Mere inadequacy of price is no ground for setting aside a sale, if conducted properly. But connected with other circumstances, the court cannot overlook the fact, when it exists, that the property has been sacrificed. It appears that the clay of this sale was rainy and inclement; that few persons, at least few bidders, were present; three persons have sworn that they were prevented from attending the sale by stress of weather; and that they would have been bidders, and would give more for the property than it brought; that the property, which brought $1,190, is worth $3,200. It additionally appears, that the sum for which the land sold, will not satisfy the prior judgment of Mrs. Sewall, and of course pay nothing to the plaintiff in this execution; but if sold for what the testimony proves it to be worth, it would satisfy both. Mrs. Sewall and the defendants are desirous of a new sale; but the plaintiff, having other security for his debt, is willing that this sale should be confirmed.
We think, upon the whole case, that the sale should be set aside.
                                                     Sale set aside.